Citation Nr: 1308881	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  08-19 667A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss disability.  

2.  Entitlement to a compensable disability rating for left ear hearing loss disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from November 1973 to September 1990.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.

This case was previously before the Board in May 2012 at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action. 

The issue of entitlement to a compensable disability rating for left ear hearing loss disability is REMANDED to the RO via the Appeals Management Center in Washington, D.C. 


FINDING OF FACT
	
Right ear hearing loss is etiologically related to noise exposure sustained in active service.  


CONCLUSION OF LAW

Right ear hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim of entitlement to service connection for right ear hearing loss disability.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012) or 38 C.F.R. § 3.159 (2012).

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  VA shall consider all information and lay and medical evidence of record with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has asserted that he has right ear hearing loss disability as a result of acoustic trauma sustained in active service.  The Board notes that the Veteran has been granted entitlement to service connection for left ear hearing loss disability and tinnitus as a result of inservice acoustic trauma.  Therefore, the Board concedes the Veteran's acoustic trauma during active service.  

A review of the Veteran's service medical records shows that at the time of his entrance into active service, the Veteran had right ear hearing acuity within normal limits.  During the course of his many years of active service, the Veteran was afforded several audiograms for hearing conservation purposes.  The majority of those audiograms show the Veteran to have right ear hearing acuity within normal limits.  However, in April 1986, the Veteran was afforded a physical examination, at which time he was diagnosed with sensorineural hearing loss.  He was afforded an audiogram at that time.  The right ear audiogram results were as follows:

Hertz (Hz)
1000
2000
3000
4000
Right Ear
45
45
40
40

The Board notes that at the time of his April 1986 audiogram, the Veteran had hearing loss for VA compensation purposes.  The Veteran's hearing was within normal limits at the March 1990 separation examination.  However, that does not negate the fact that the Veteran was diagnosed with sensorineural hearing loss during active service and he was found to have hearing loss for VA compensation purposes during active service.  

The Veteran has consistently reported that he first noticed right ear hearing loss during active service and that he continued to experience right ear hearing loss following his separation from active service.  In fact, the Veteran originally filed a claim of entitlement to service connection for right ear hearing loss in December 1991, just over one year following his separation from active service.  

The Board notes that the Veteran is competent to report when he first experienced symptoms of right ear hearing loss and that they have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible in that assertion.

In December 2007, the Veteran was afforded a VA audiology evaluation.  At that time, the Veteran reported that he had right ear hearing loss that had its onset during his active service and that had continued to deteriorate since his separation from active service.  The Veteran denied any history of ear infection or vertigo.  The Veteran reported military noise exposure in the form of field artillery.  The Veteran reported that he worked construction following his separation from active service and that he sometimes used hearing protection.  He denied any recreational noise exposure.  The examiner diagnosed mild to moderate right ear sensorineural hearing loss. 

The examiner opined that the Veteran's right ear hearing impairment was not the result of acoustic trauma incurred in active service.  The examiner noted that the Veteran's hearing was within normal limits in the right ear at the time of his separation from active service in 1990.  The examiner further noted that noise induced hearing loss usually occurred at the time of the exposure, not after the noise had ceased.  The examiner found that the exact cause of the Veteran's right ear hearing loss was unknown.

The Board finds that opinion is not adequate for adjudication purposes.  While the Veteran's right ear hearing was within normal limits at the time of his separation from active service, the Veteran had a temporary shift in his right ear hearing acuity that was rather significant in nature during his active service.  Further, the examiner did not consider the Veteran's statements that he first experienced right ear hearing loss during active service and that he had continued to experience right ear hearing loss since separation from active service.  Lastly, the examiner's statement that the cause of the Veteran's right ear hearing loss could not be determined is inconsistent with the examiner's opinion that it was not related to inservice acoustic trauma.  Therefore, that opinion cannot serve as the basis of a denial of entitlement to service connection.

In June 2012, the Veteran was afforded another VA audiology evaluation at the request of the May 2012 Board remand.  At that time, the VA examiner confirmed the diagnosis of right ear hearing loss disability.  The VA examiner opined that it was less likely as not that the Veteran's right ear hearing loss disability was caused by or the result of an event in military service.  The examiner noted that the service medical records did not show a significant threshold shift in the Veteran's right ear hearing acuity during his active service.  Further, the examiner opined that the Veteran's right ear hearing loss disability was not caused or aggravated by his service-connected left ear hearing loss disability or tinnitus.  The examiner noted that there was no medical evidence to support the contention that having hearing loss in one ear caused hearing loss in the other ear.  Further, the examiner noted that tinnitus does not cause hearing loss.  

The Board finds that opinion is also not adequate for adjudication purposes.  The examiner again did not consider the Veteran's lay statements indicating that he first experienced right ear hearing loss during active service and that he has continued to experience right ear hearing loss since his separation from active service.  Additionally, the examiner noted that the Veteran's right ear hearing acuity did not undergo a significant shift during active service.  The examiner did not account for the April 1986 audiogram which showed a significant shift in the Veteran's hearing acuity during active service and the April 1986 diagnosis of sensorineural hearing loss during active service.  Therefore, that opinion cannot serve as the basis of a denial of entitlement to service connection.  

The Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006). 

In this case, the Veteran is competent to identify right ear hearing loss and his statements of such have been found credible.  Furthermore, the Veteran's right ear hearing acuity went through a significant shift and he was actually found to have right ear sensorineural hearing loss, a chronic disability, during his active service.

In sum, the Board has conceded the Veteran's acoustic trauma during in active service.  The Veteran had a significant shift in his right ear hearing acuity and was diagnosed with sensorineural hearing loss while in active service.  The Veteran has competently reported that he first experienced right ear hearing loss during active service and that he has continued to experience right ear hearing loss since his separation from active service and these statements have been found credible by the Board.  While there are medical opinions of record indicating that the Veteran's currently diagnosed right ear hearing loss is not related to his noise exposure in active service, those opinions are based on an inaccurate factual background and did not consider the manifestation of sensorineural hearing loss during service.  Finally, the Veteran has already been granted service connection for left ear hearing loss and tinnitus based on acoustic trauma sustained in active service.  

Accordingly, the Board finds that the evidence for and against the claim is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for right ear hearing loss disability is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for right ear hearing loss disability is granted.


REMAND

The Veteran submitted a statement in November 2007 statement that the Board finds to be a timely notice of disagreement with the denial of entitlement to a compensable disability rating for left ear hearing loss disability in the September 2007 rating decision.  A review of the record shows that the Veteran was not furnished a statement of the case in response to his notice of disagreement.  Because the notice of disagreement placed that issue in appellate status and the matter must be remanded for the originating agency to issue a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Moreover, as this decision has granted service connection for right ear hearing loss disability, the claim should now be considered a claim for an increased rating for bilateral hearing loss.

Accordingly, the case is REMANDED for the following actions:

Issue a statement of the case on the issue of entitlement an increased disability rating for bilateral hearing loss disability.  Inform the Veteran of the requirements to perfect an appeal with respect to this issue.  If the Veteran perfects an appeal, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


